December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                HUMBERTO FABIAN CABALLERO, Appellant

NO. 14-16-00513-CV                          V.

                 MARIA CHRISTIAN CABALLERO, Appellee
                   ________________________________

       This cause, an appeal from the protective order in favor of appellee, Maria
Christian Caballero, signed March 30, 2016, was heard on the transcript of the
record. We have inspected the record and find no error in the protective order. We
order the protective order of the court below AFFIRMED.

       We order appellant, Humberto Fabian Caballero, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.